DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 17 April 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor in view of Ni – both NPLs are provided and referenced from hereon.
Claims 1, 8 and 13: Proctor discloses a process of compressing monolayer, bilayer, and few-layers graphene on a silicon substrate at various pressure such as 3.5 GPa (abs, Figs 1, 2 with accompanying text). It is noted that the thickness would be met by the graphene being bilayered and the disclosure of a thickness of less than 1nm (pp 3). Further, Proctor discloses various substrates such as SiC (pp 1). The Proctor reference discloses the claimed invention with the feature of compressing a bilayer graphene onto a substrate but does not explicitly disclose the method and the resulting material on a SiC substrate. In an analogous art, Ni discloses that a material comprising epitaxial graphene on a SiC substrate is well known (abs). Thus, it would have been well within the purview of a skilled artisan to substitute the substrate of Ni for the substrate of Proctor and apply the same graphene treatment since Proctor is motivated to use different substrates such as SiC.
Claims 1, 4, 11, 12, 15, and 18: Regarding the various claimed properties such as the hardness, the optical transparency and the modulus, it is noted that the court has held that that a material and its properties are inseparable and that “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”. See MPEP 2112.  Here, the combination of the Proctor and Ni references teaches similar components (a bilayer graphene on a SiC substrate) and a similar pressure treatment (a 3.5 GPa compression of the graphene), thus it would reasonably be expected that the same chemical, optical and structural behaviors/properties would be exhibited.  
Claims 2, 3, 9, 10, 14, 17: Proctor and Ni disclose the bilayer and/or few layers graphene with a thickness of less than 1 nm (abs, pp 2, 3 and Figs 1, 2 with accompanying text) – thus meeting the claimed film thickness.
i.e., a variable which achieves a recognized result since the claimed force is related to the compressed pressure via the area – which is a well-known variable in any material treatment. Given that the Proctor and Ni reference disclose a similar method applied to a similar composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the pressure or the surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor and Ni as applied to claim 1 above, and further in view of Konyu.
	Proctor and Ni disclose the claimed invention but do not explicitly disclose the intended use in a protective armor, vest and/or helmet end-product.  Konyu discloses that employing a graphene/SiC material in a protective armor, a vest and/or a helmet is well-known (abs, ¶ 8, 22, 31 and 44).  Thus, it would have been well within the purview of a skilled artisan to apply the claimed material in known end-products. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oda discloses an amorphous carbon film with a hardness of 3000-11000 GPa located on top of a carbide substrate and a mixed layer. 
Bousige discloses a process of compressing graphene on a substrate.
Cheng discloses the uniaxial strain on a single graphene layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764